Ox Rehearing.
Miller, J.
The sole issue now before us arises on the‘demand of the defendant aginst her husband for judgment for the amount of her paraphernal funds she claims he received and applied to his own use.
To prove her demand she mainly relies on the statement in the act of sale of immovable property to her that the purchase was with her paraphernal funds, her husband being a party to the act, the purchase-having been effected during the marriage, and it being established that the husband subsequently sold, received'and applied the proceeds¡ of the property thus purchased. The purchase price was part cash and part to be paid on one and two years credit. We held that in a purchase of that character by the wife to maintain her title she must' show that besides the paraphernal funds used in the cash payment she had such means to an amount adequate to make the credit payments, and in this connection we cited the leading case of Bouligny *63vs. Fortier, 16th Ann. 209. It is insisted on the rehearing that on this branch of the case we failed to give effect to the recital in the act claimed to furnish full proof against the husband that the entire price was paid with paraphernal funds, and of his liability for the proceeds received by him from the sale of-the property.
The right of the wife under our Code to administer and alienate her separate or paraphernal property, has been deemed to carry her right to acquire paraphernal property during; the marriage. Our' jurisprudence in this respect exempts such acquisitions from the general rule, that all property bought during the marriage by either spouse falls into the community. ' But to maintain the wife’s title to property bought by her during the marriage she must prove that such purchases are made with paraphernal funds not under the husband’s administration. Civil Code, Articles 2383, 2384, 2390, 2400. Terrell vs. Cutrer, 1st Rob. 367; Stroud vs. Humble, 2nd Ann. 367; Bouligny vs. Fortier, 16th Ann. 209; Miller vs. Handy, 33rd Ann. 166. In a controversy like this between the spouses, no creditors asserting rights, the recital in the act of purchase that it is made with paraphernal funds, is undoubtedly entitled to appropriate effect and our decisions have accorded that effect. Barbet vs. Roth, 16th Ann. 271; Succession of Wade, 21st Ann. 343; Kerwin vs. Insurance Co. 35th Ann. p. 33; Succession of Bellande, 42nd Ann. 242. When along with that recital the entire price is paid cash, there would seem to be no difficulty in applying the husband’s admission in the recital, to the entire price. In this case, we are asked to give to. the recital the effect of an admission by the husband not only that the cash paymeut was with paraphernal funds, but that the future payments, i. e. the credit portions of the price were paid with such funds. The wife’s capacity to acquire paraphernal property is necessarily limited by the paraphernal means she possesses, and an admission by the husband of her use of paraphernal funds naturally referable to the time when she buys, could not easily be applied as admission of future payments with such means. . On this question of the wife’s competency to buy on credit reason would seem to suggest that in such cases the proof, at least, should be exacted beyond such a recital as we find in this act and should show that she was possessed of paraphernal funds adequate not only for the cash, but to meet the credit payments, and our decisions on the line of public policy, as well as law, have enforced the necessity of such proof. The wife has produced testimony to *64show she had the means to buy, but we think it fails of its purpose. The testimony tends to prove that after her marriage she gave music lessons, besides followed the occupation of a milliner and borrowed from friends. But the earnings of the wife, not separate in property, fall into the community, and the debts incurred by the spouses arc community debts. Civil Code, Arts. 2402, 2403. Davock vs. Darcy, 6th Robinson, p. 342; Chauviere vs. Fliege, 6th Ann. p. 56. Hence payments of the credit installments of the price from such resources would not aid her pretensions in this controversy, that the property was paraphernal.
This is not, however, a demand for the property; that has been sold, the husband has received the proceeds and she seeks a judgment against him for the amount of the proceeds as her paraphernal funds. In this form of controversy, it seems to us that the declaration of the husband, in the act of purchase, that it was made with paraphernal funds, may, with reason, be applied as an admission that the cash payment was with paraphernal funds. We more readily reach this conclusion in view of the testimony in die record, not at all definite as to the amount, that she had some money when she married. The recital is, in our view, to be accepted as an admission that her paraphernal funds, to the extent of the cash payments, were used in the purchase of the property, and hence, to that extent, her claim as a creditor of the husband, in our opinion, is sustained.
It is therefoi-e ordered, adjudged and decreed that our previous decision be avoided, and it is now ordered and decreed that the judgment of the lower court, in so far as it dismisses the money demand of the defendant, he, and it is hereby reversed and set aside, and that the defendant recover from plaintiff, her husband, the sum of seven hundred and sixteen dollars, with legal interest and costs.
Absent, Nighollr, C. J.